This is an action to recover damages for the death of plaintiff's intestate, alleged to have been caused by the negligence of the defendant, R. P. Lookadoo, an employee of the defendant, Evans Contracting Company, while engaged in the performance of the duties of his employment.
From judgment dismissing the action as of nonsuit, at the close of the evidence for the plaintiff, plaintiff appealed to the Supreme Court.
All the evidence at the trial of this action showed that plaintiff's intestate, a child about four years of age, ran into a public street in the city of Salisbury, N.C. as a truck heavily loaded with stone and cement, and driven by the defendant, R. P. Lookadoo, was passing. The child ran into the truck, and was injured by the rear wheels which struck and passed over him. His death resulted almost immediately *Page 651 
from his injuries. There was no evidence tending to show that the child was injured and killed by the negligence of the defendant, R. P. Lookadoo. On the contrary the evidence showed that the defendant, R. P. Lookadoo, was driving the truck slowly and in a lawful manner, and that he did not see, and because another truck had stopped immediately ahead of him, making it necessary for him to pass around this truck, could not by the exercise of reasonable care have seen the child as he ran suddenly from the sidewalk into the street.
As there was no evidence from which the jury could have found that plaintiff's intestate was killed by the negligence of the defendant, R. P. Lookadoo, it is immaterial whether he was an employee of his codefendant, Evans Contracting Company, as alleged by the plaintiff, or an independent contractor as alleged by said company.
There was no error in the judgment dismissing the action for the reason that plaintiff failed to offer at the trial any evidence tending to sustain the allegations which constitute his cause of action. The judgment is
Affirmed.